RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–7 and 11–18 are pending in this application.
Claims 8–10 are canceled.
Claims 1–7 and 11–18 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8–10, filed 3/3/2022, with respect to the rejection(s) of claim(s) 1–7 and 10–18 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Navin et al. (2015/0181311), Broadhead et al. (2016/0048891), Patterson et al. (2015/0370918)*, and Zhu et al. (2017/0046745).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 7 and 11–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Navin et al. (2015/0181311) in view of Broadhead et al. (2016/0048891), and further in view of Patterson et al. (2015/0370918).
Regarding claims 1, 16, 17 and 18, Navin generally teaches An information processing device comprising:
circuitry configured to on a basis of log information pertaining to a distribution program and acquired from a distribution destination device (Fig. 1; ¶49 and ¶73, television 110 [distribution destination device] can send fingerprint information regarding advertisement 160 [distribution program] to the servers 130, 140 or 150 for analysis; ¶45, fingerprint information can also be sent to the servers 130, 140 or 150, as well as information about device-identification data including device-identification data of television 110 and device-identification data of client devices 100; determination of which client device 100 [guidance target] is associated with which television 110 can be performed by the discovery server 130),
extract a target distribution destination device from a plurality of the distribution destination devices (¶20; ¶49, a fingerprint that is associated with a particular program, such as advertisement 160 [Fig. 1] can be attributed to a specific television 110 that sent the information to a server);
acquire an identifier of a guidance target on a basis of an identifier of the target distribution destination device (¶43, a client device [a guidance target] can have an inferred association with it the television [target distribution device]; ¶45, identification information for both the client device and the television is stored within a database/server, as evidenced by a discovery server 130 having a device database 132 that stores device-identification data; see also ¶¶46, 47);
cause the guidance target to display guidance information that directs to related content pertaining to the distribution (Fig. 1, targeted advertisement 162 can be viewed within application 102 from client device 100; Fig. 4, also, related information such as targeted advertisement 162 can also be shown on client device) program
on a basis of the identifier of the guidance target (Fig. 3; ¶51, the advertisement targeting module can target an advertisement 162 to client device 100 based on an identified advertisement that was displayed on a television 110);
However, Navin does not explicitly teach determine whether the guidance target has been activated; in response to a determination that the guidance target has been activated, generate a control signal to perform guidance control on the guidance target; in response to a determination that the guidance target has not been activated, perform a push notification that prompts for activation of the guidance target.
Broadhead from the same field of endeavor teaches determine whether the guidance target has been activated; in response to a determination that the guidance target has not been activated, perform a push notification that prompts for activation of the guidance target (¶8, push notification can be presented to a digital processing device when the application is running, in the background, or inactive; push notifications can also be presented on a lock screen of the processing device as well [in order to present push notifications on a lock screen, the push notification presenting module of the processing device would know that the push notifications would be presented on a lock screen rather than on a regular screen]; however, Broadhead does not explicitly teach that in response to performing the determination of whether the guidance target has or has not been activated, perform a push notification that “prompts for activation of the guidance target” [though it is well-known that double clicking on the push notification presented on a lock screen of digital processing device would generally prompt a security authentication screen, i.e. PIN code entry or thumbprint checker, then upon successful authentication would lead to activation of the application that presented the push notification to the digital processing device]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Navin using Broadhead to provide a well-known notification system that enables a more timely responsive actions by the user of a cellphone or a smartphone. By providing systems that use push notifications on a smartphone, the user of such system being provided a push notification would find it advantageous to react to the underlying system’s notification only when such notifications are received; at other times, the user of such system would find it convenient to perform other actions not related to the management/use of the said system.
However, the teachings do not explicitly teach in response to a determination that the guidance target has been activated, generate a control signal to perform guidance control on the guidance target; perform a push notification that prompts for activation of the guidance target;
Patterson from the same field of endeavor teaches in response to a determination that the guidance target has been activated, generate a control signal to perform guidance control on the guidance target (Fig. 1; ¶¶17, 19, user device 100 as shown can comprise a mobile phone or a smart phone; ¶28, in an implementation as a mobile phone/smart phone, push notification can be received by such phones; in the event of the message being received where the phone is not locked, the message can simply appear as a message on the screen of the user device; see also ¶28, messaging interface can be shown without lock screens that enable further actions based on the push notification);
perform a push notification that prompts for activation of the guidance target (Fig. 1; ¶28, however, if the phone is locked such that the messaging interface is not available, push notification can appear as message on the lock screen of the device where once the device is unlocked, the user may interact with the received message using the messaging interface);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further improve upon Navin using Patterson to further provide a well-known notification system that enables a more timely responsive actions by the user of a cellphone or a smartphone. By providing systems that use push notifications on a smartphone, the user of such system being provided a push notification would find it advantageous to react to the underlying system’s notification only when such notifications are received; at other times, the user of such system would find it convenient to perform other actions not related to the management/use of the said system.

Regarding claim 2, Navin, Broadhead and Patterson teach the limitations of claim 1. Navin further teaches wherein the circuitry is configured to acquire the identifier of the guidance target specified on a basis of an IP address (¶45, basis of identification data can include "a public IP address").

Regarding claim 3, Navin, Broadhead and Patterson teach the limitations of claim 1. Navin further teaches wherein the circuitry is configured to acquire the identifier of the guidance target that connects to a same network as the target distribution destination device on a basis of an IP address (Fig. 4, television 110 and client device 100 can reside on a same private network 320).

Regarding claim 4, Navin, Broadhead and Patterson teach the limitations of claim 1. Navin further teaches wherein the circuitry is configured to extract a distribution destination device having executed processing on the distribution program as the target distribution destination device on a basis of the log information (¶51, client device 100 can have targeted advertisement when television 110 plays a specific advertisement at 160).

Regarding claim 5, Navin, Broadhead and Patterson teach the limitations of claim 4. Navin further teaches wherein the processing on the distribution program includes processing pertaining to playback or recording (¶51, advertisement targeting module 154 can target an advertisement 162 to client device 100 based on an identified advertisement "displayed on a television" inferred to be associated with the client device; in order for an advertisement to be displayed on a television, it has to be played back - the fact that the system knows that television is display a particular ad and is specifically targeting the advertisement on a client device 100 requires at least a knowledge that an ad is playing on a television at a particular time).

Regarding claim 7, Navin, Broadhead and Patterson teach the limitations of claim 1. Navin further teaches wherein the circuitry is further configured to cause a similar target having a tendency similar to a tendency of the guidance target to display the guidance information (Fig. 1; ¶7, plurality of client devices 100 can be showing targeted advertisement 162 when television 110 is showing a particular advertisement 160).

Regarding claim 11, Navin teaches the limitations of claim 1. Navin further teaches wherein the circuitry is configured to perform an analysis in which the log information and the input information are associated, on a basis of the identifier of the target distribution destination device and the identifier of the guidance target (Fig. 1; ¶38; ¶41, the targeted advertisement for the client device 100 can be based on the identified first advertisement [via fingerprint information] as well as related information of the advertisement to be shown as part of the targeted advertisement, such as the analyzed advertisement and the targeted advertisement sharing a same brand; such analysis would be made while identifying the client device 100 having a particular identification information as well as television 110 having a particular identification information as stored within device database 132).
 
Regarding claim 12, Navin, Broadhead and Patterson teach the limitations of claim 1. Navin further teaches wherein the related content includes at least one of a questionnaire or an advertisement (¶41, advertisement, survey, etc.).

Regarding claim 13, Navin, Broadhead and Patterson teach the limitations of claim 1. Navin further teaches wherein the distribution program includes a video program, and the distribution destination device includes at least one of a playback device or a recording device for the video program (¶35, TV advertisement 160 can be a motion-video advertisement; ¶52, client device 100 has the ability to render/display a video advertisement as evidenced by its ability to show a "video advertisement").

Regarding claim 14, Navin, Broadhead and Patterson teach the limitations of claim 1. Navin further teaches wherein the guidance target includes at least any of an application, a service, or a device associated with the distribution destination device (Fig. 1; ¶39, client device and television associated with application 102).

Regarding claim 15, Navin, Broadhead and Patterson teach the limitations of claim 1. Navin further teaches wherein the identifier of the guidance target includes an advertisement ID, and the circuitry is configured to cause the advertisement ID to be transmitted to a DSP server (Fig. 7A-7B; ¶¶81-83, advertisement 160 can be specifically identified using "identification of the advertisement 160"; usage of the demand side platform 728 is disclosed).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Navin et al. (2015/0181311) in view of Broadhead et al. (2016/0048891), further in view of Patterson et al. (2015/0370918), and further in view of Zhu et al. (2017/0046745).
Regarding claim 6, Navin, Broadhead and Patterson teach the limitations of claim 1. However, the teachings do not explicitly teach wherein when access is made from the guidance information that directs to the related content, the circuitry is configured to exert control such that the identifier of the guidance target is delivered to a server of the related content.
Zhu from the same field of endeavor teaches wherein when access is made from the guidance information that directs to the related content, the circuitry is configured to exert control such that the identifier of the guidance target is delivered to a server of the related content (¶68, when a user clicks on an advertisement, user's particular user ID information can be sent as well as information about the click event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Navin using Zhu to uniquely identify a user viewing an advertisement so that more effective advertisement related analysis can be performed on advertisement consumers, which would result in better advertising and overall increased revenue of the advertisement subscribers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458